                        EXHIBIT 1

                     to Motion of Creditors Jeff and
                    Amalia Hanna for Appointment
                       of a Liquidating Chapter 11
                     Trustee Pursuant to 11 U.S.C. §
                  1104(a) and FRBP 2007.1(a) and 9014




Case: 20-50469   Doc# 192   Filed: 07/09/21   Entered: 07/09/21 11:41:43   Page 1 of 4
                                        1   SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
                                            LAW OFFICES OF SELWYN D. WHITEHEAD
                                        2   4650 Scotia Avenue
                                            Oakland, CA 94605
                                        3   Tel: (510) 632-7444
                                            Fax: (510) 856-5180
                                        4   Email: selwynwhitehead@yahoo.com

                                        5   JULYN M. PARK (CSB No. 213429)
                                            DEIRDRE M. DIGRANDE (CSB No. 199766)
                                        6   LOCKHART PARK, LLP
                                            4655 Old Ironsides Drive, Suite 250
                                        7   Santa Clara, CA 95054-1854
                                            Tel: (408) 416-2929
                                        8   Fax: (855) 368-1020
LAW OFFICES OF SELWYN D. WHITEHEAD




                                            Email: jpark@lockhartpark.com
                                        9           ddigrande@lockhartpark.com

                                       10   Attorneys for Creditors
                                            JEFF HANNA and AMALIA HANNA
                                       11
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                       12                             UNITED STATES BANKRUPTCY COURT
                                       13                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                       14                                         SAN JOSE DIVISION
                                       15

                                       16   In re:                                             Bk. Case No. 20-50469-SLJ

                                       17   MORDECHAI KOKA,                                    Chapter 11

                                       18               Debtor.                                [PROPOSED] ORDER AFTER HEARING
                                                                                               GRANTING CREDITORS JEFF AND
                                       19                                                      AMALIA HANNA’S MOTION FOR
                                       20                                                      APPOINTMENT OF A LIQUIDATING
                                                                                               CHAPTER 11 TRUSTEE PURSUANT TO
                                       21                                                      11 U.S.C. § 1104(a) AND FRBP 2007.1(a)
                                                                                               AND 9014
                                       22
                                                                                               HEARING HELD:
                                       23                                                      Date:     August 3, 2021
                                       24                                                      Time:     2:00 p.m.
                                                                                               Location: Videoconference/Teleconference
                                       25                                                      Judge:    The Hon. Stephen L. Johnson

                                       26            Having considered the motion of creditors Jeff Hanna and Amalia Hanna for an order

                                       27   appointing a liquidating trustee pursuant to 11 U.S.C. § 1104(a) filed on July 7, 2021 [Dkt. No.

                                       28   190] and finding that (1) cause exists therefore and (2) the best interests of creditors would be
                                                                                             -1-
                                                                        PROPOSED ORDER GRANTING MOTION FOR APPOINTMENT OF A LIQUIDATING TRUSTEE
                                     Case: 20-50469      Doc# 192     Filed: 07/09/21     Entered: 07/09/21 11:41:43KOKA
                                                                                                                       Page
                                                                                                                         //CASE2NO
                                                                                                                                 of.: 4
                                                                                                                                      20-50469
                                        1   served by such an appointment, the Court hereby ORDERS as follows:

                                        2          1.      The motion is GRANTED.

                                        3          2.      The Office of the United States Trustee shall propose an individual to serve as a

                                        4   liquidating Chapter 11 trustee for the Court’s approval.

                                        5          IT IS SO ORDERED.

                                        6

                                        7                                       ***END OF ORDER***

                                        8
LAW OFFICES OF SELWYN D. WHITEHEAD




                                        9

                                       10

                                       11
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                            -2-
                                                                        PROPOSED ORDER GRANTING MOTION FOR APPOINTMENT OF A LIQUIDATING TRUSTEE
                                     Case: 20-50469     Doc# 192      Filed: 07/09/21    Entered: 07/09/21 11:41:43KOKA
                                                                                                                      Page
                                                                                                                        //CASE3NO
                                                                                                                                of.: 4
                                                                                                                                     20-50469
                                        1                                COURT SERVICE LIST

                                        2
                                                                             ALL ECF USERS
                                        3

                                        4

                                        5

                                        6

                                        7

                                        8
LAW OFFICES OF SELWYN D. WHITEHEAD




                                        9

                                       10

                                       11
          Phone: 510.632.7444
          4650 Scotia Avenue
          Oakland, CA 94605




                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                      -3-
                                                                  PROPOSED ORDER GRANTING MOTION FOR APPOINTMENT OF A LIQUIDATING TRUSTEE
                                     Case: 20-50469   Doc# 192   Filed: 07/09/21   Entered: 07/09/21 11:41:43KOKA
                                                                                                                Page
                                                                                                                  //CASE4NO
                                                                                                                          of.: 4
                                                                                                                               20-50469
